                       Case 20-50772-BLS                      Doc 5         Filed 08/18/20              Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE
In re:                                                                                        Chapter 7
HERITAGE HOME GROUP, LLC, et al.,1                                                            Case No. 18-11736 (BLS)

                                 Debtors.                                                     (Jointly Administered)

ALFRED T. GIULIANO, in his capacity as Chapter 7
Trustee of HERITAGE HOME GROUP, LLC, et al.,

                   Plaintiff,
               v.                                                                             Adv. Proc. No. 20-50772 (BLS)
KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
SPECIAL SITUATIONS FUND III (AIV), LP; KPS
OFFSHORE INVESTORS LTD.; KPS CAPITAL
PARTNERS, LP; KPS CAYMAN MANAGEMENT III
LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
III, LP; KPS INVESTORS III (AIV), LP; KPS
INVESTORS III (AIV), LTD.,

                                 Defendants,

PNC BANK, NATIONAL ASSOCIATION,

                                 Nominal Defendant.


         ORDER APPROVING STIPULATION FOR EXTENSION OF TIME FOR
        THE KPS DEFENDANTS TO ANSWER, MOVE OR OTHERWISE RESPOND
                            TO THE COMPLAINT

                      Upon consideration of the Stipulation for Extension of Time for the KPS

Defendants to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”) filed by

the Chapter 7 Trustee and the KPS Defendants; and the Court having reviewed the Stipulation, a

copy of which is attached hereto as Exhibit 1; and good cause appearing for the relief requested

therein, it is hereby ORDERED THAT:

1
  The “Debtors” in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage
Home Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG
Real Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).




DOCS_DE:229569.1 31270/001
                  Case 20-50772-BLS             Doc 5       Filed 08/18/20   Page 2 of 2




                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

                 2.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.




Dated: August 13th, 2020 Wilmington,            BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                        JUDGE




DOCS_DE:229569.1 31270/001                              2
